 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ASHLEY LUTHER MURRAY PRICE,                       No. 2:17-cv-772-MCE-EFB P
12                       Plaintiff,
13           v.                                         ORDER
14    BARNES, et al.,
15                       Defendants.
16

17          Plaintiff is a California Department of Corrections and Rehabilitation (“CDCR”) inmate

18   proceeding without counsel in an action brought under 42 U.S.C. § 1983. The matter was

19   referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule

20   302.

21          On July 30, 2019, the magistrate judge filed findings and recommendations herein which

22   were served on all parties and which contained notice to all parties that any objections to the

23   findings and recommendations were to be filed within fourteen days. Defendants have filed

24   objections to the findings and recommendations.

25          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

26   Court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

27   Court finds the findings and recommendations to be supported by the record and by proper

28   analysis.
                                                       1
 1           Defendants object only to the denial of defendant Beard’s motion to dismiss. ECF No. 31.

 2   They cite the following passage from plaintiff’s complaint:

 3                  Plaintiff . . . further contends that the aforementioned actions became
                    reality only do (sic) to the conscious action of [Barnes], [Speerman],
 4                  and [Kernan].
 5                  ...
 6                  Furthermore, [Barnes], [Speerman] as well as [Kernan] collectively
                    were well aware of not only the aforemention acts . . . they very well
 7                  were aware of the fact that I . . . would inevitably be put in
                    Administrative Segregation upon arrival at [Arizona prison].
 8

 9   ECF No. 1 at 20. They note that Beard is not included among the listed defendants and contend

10   that his inclusion in the complaint’s heading is insufficient to sustain a claim against him. ECF

11   No. 31 at 1-2. But Beard is mentioned elsewhere in complaint. Plaintiff opens his “statement of

12   claim” by describing the manner in which he was allegedly blindsided by transport to Arizona.

13   ECF No. 1 at 11-12. He then states: “[a]t this point is the pivotal moment, which [he] claims as

14   the beginning of the egregious actions, prompting essentialness of suit being brought . . .against

15   defendants (1-4) (Ron Barnes, M.E. Speerman, Jeffery Beard and Scott Kernan, all under the

16   color of California State law).” Id. at 12 (emphasis added). Plaintiff goes on to allege the

17   procedural shortcomings associated with his transfer and state that it violated the Uniform

18   Criminal Extradition Act (“UCEA”). Id. at 12-13. A logical reading of his allegations attributes

19   culpability to each of the defendants, including Beard. Additionally, plaintiff goes on to note that

20   all named defendants conspired to violate his rights during the transfer. Id. at 13 (“Upon
21   aforementioned information and belief it was a conspiratorial effort by every defendant . . .”).

22           The complaint, it must be said, is dense, hand-written, and hardly a model of clarity.

23   Defendants can be forgiven for fixating on the conclusory passages near the end of the complaint

24   in which plaintiff explicitly accuses Barnes, Speerman, and Kernan of violating the UCEA.

25   Nevertheless, the complaint is sufficient to put Beard on notice of the claims against him.

26           Accordingly, IT IS HEREBY ORDERED that:
27           1. The findings and recommendations filed July 30, 2019, (ECF No. 30) are ADOPTED

28   in full; and
                                                       2
 1         2. Defendants’ motion to dismiss (ECF No. 24) is DENIED.

 2         IT IS SO ORDERED.

 3   Dated: September 13, 2019

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                 3
